

	

		II

		109th CONGRESS

		1st Session

		S. 1774

		IN THE SENATE OF THE UNITED STATES

		

			September 27, 2005

			Mr. Cornyn (for himself

			 and Ms. Mikulski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to provide for the

		  expansion, intensification, and coordination of the activities of the National

		  Heart, Lung, and Blood Institute with respect to research on pulmonary

		  hypertension.

	

	

		1.Short titleThis Act may be cited as the

			 Pulmonary Hypertension Research Act of

			 2005.

		2.FindingsCongress finds the following:

			(1)In order to take

			 full advantage of the tremendous potential for finding a cure or effective

			 treatment, the Federal investment in pulmonary hypertension must be expanded,

			 and coordination among the national research institutes of the National

			 Institutes of Health must be strengthened.

			(2)Pulmonary hypertension (PH)

			 is a serious and often fatal condition where the blood pressure in the lungs

			 rises to dangerously high levels. In PH patients, the walls of the arteries

			 that take blood from the right side of the heart to the lungs thicken and

			 constrict. As a result, the right side of the heart has to pump harder to move

			 blood into the lungs, causing it to enlarge and ultimately fail.

			(3)In the United

			 States it has been estimated that 300 new cases of PPH are diagnosed each year,

			 or about 2 persons per million population per year; the greatest number are

			 reported in women between the ages of 21 and 40. While at one time the disease

			 was thought to occur among young women almost exclusively, we now know,

			 however, that men and women in all age ranges, from very young children to

			 elderly people, can develop PPH. It also affects people of all racial and

			 ethnic origins, with African Americans suffering from a mortality rate twice as

			 high as that affecting Caucasians.

			(4)The low prevalence

			 of PPH makes learning more about the disease extremely difficult. Studies of

			 PPH also have been difficult because a good animal model of the disease has not

			 been available.

			(5)In about 6 to 10

			 percent of cases, PPH is familial. The familial PPH gene is located on

			 chromosome 2 and was discovered in July 2000. This discovery provided new

			 insights for determining the molecular basis of PPH and opened new avenues of

			 study for understanding the fundamental nature of the disease.

			(6)In the more

			 advanced stages of PPH, the patient is able to perform only minimal activity

			 and has symptoms even when resting. The disease may worsen to the point where

			 the patient is completely bedridden.

			(7)PPH remains a

			 diagnosis of exclusion and is rarely picked up in a routine medical

			 examination. Even in its later stages, the signs of the disease can be confused

			 with other conditions affecting the heart and lungs. The use of new diagnostic

			 standards has been positively related to the rates of diagnosis.

			(8)In

			 1981, the National Heart, Lung, and Blood Institute established the first

			 PPH-patient registry in the world. The registry followed 194 people with PPH

			 over a period of at least 1 year and, in some cases, for as long as 7.5 years.

			 Much of what we know about the illness today stems from this study.

			(9)As research

			 progresses, so do treatments for PH. Currently, there are 4 FDA-approved

			 medications for PH and 3 more in trials. However, all medications are not

			 effective on all patients. Lung transplantation is often considered a treatment

			 of last resort for PH.

			(10)Because we still

			 do not understand the cause or have a cure for PPH, basic research studies are

			 focusing on the possible involvement of immunologic and genetic factors in the

			 cause and progression of PPH, looking at agents that cause narrowing of the

			 pulmonary blood vessels, and identifying factors that cause growth of smooth

			 muscle and formation of scar tissue in the vessel walls.

			(11)Secondary

			 pulmonary hypertension (SPH) means the cause is known. Common

			 causes of SPH are the breathing disorders emphysema and bronchitis. Other less

			 frequent causes are the inflammatory or collagen vascular diseases such as

			 scleroderma, CREST syndrome, or systemic lupus erythematosus

			 (SLE). Other causes include congenital heart diseases that cause

			 shunting of extra blood through the lungs like ventricular and atrial septal

			 defects, chronic pulmonary thromboembolism, HIV infection, and liver disease.

			 Sickle cell anemia is also linked to SPH, with preliminary studies suggesting

			 that approximately one third of sickle cell patients develop SPH.

			3.Expansion,

			 intensification, and coordination of activities of National Heart, Lung, and

			 Blood Institute with respect to research on pulmonary

			 hypertensionSubpart 2 of part

			 C of title IV of the Public Health Service

			 Act (42 U.S.C. 285b et seq.) is amended by inserting after section

			 424B the following section:

			

				424C.Pulmonary

				hypertension(a)In general

						(1)Expansion of

				activitiesThe Director of the Institute shall expand, intensify,

				and coordinate the activities of the Institute with respect to research on

				pulmonary hypertension.

						(2)Coordination with

				other InstitutesThe Director of the Institute shall coordinate

				the activities of the Director under paragraph (1) with similar activities

				conducted by other national research institutes and agencies of the National

				Institutes of Health to the extent that such Institutes and agencies have

				responsibilities that are related to pulmonary hypertension.

						(b)Centers of

				excellence

						(1)In

				generalIn carrying out subsection (a), the Director of the

				Institute shall make grants to, or enter into contracts with, public or

				nonprofit private entities for the development and operation of centers to

				conduct research on pulmonary hypertension.

						(2)Research,

				training, and information and education

							(A)In

				generalWith respect to pulmonary hypertension, each center

				assisted under paragraph (1) shall—

								(i)conduct basic and

				clinical research into the cause, diagnosis, early detection, prevention,

				control, and treatment of such disease;

								(ii)conduct training

				programs for scientists and health professionals;

								(iii)conduct programs

				to provide information and continuing education to health professionals;

				and

								(iv)conduct programs

				for the dissemination of information to the public.

								(B)Stipends for

				training of health professionalsA center under paragraph (1) may

				use funds provided under such paragraph to provide stipends for scientists and

				health professionals enrolled in the programs described in subparagraph

				(A)(ii).

							(3)Coordination of

				centers; reportsThe Director shall, as appropriate, provide for

				the coordination of information among centers under paragraph (1) and ensure

				regular communication between such centers, and may require the periodic

				preparation of reports on the activities of the centers and the submission of

				the reports to the Director.

						(4)Organization of

				centersEach center under paragraph (1) shall use the facilities

				of a single institution, or be formed from a consortium of cooperating

				institutions, meeting such requirements as may be prescribed by the

				Director.

						(5)Number of

				centers; duration of supportThe Director shall, subject to the

				extent of amounts made available in appropriations Acts, provide for the

				establishment of not less than 3 centers under paragraph (1). Support of such a

				center may be for a period not exceeding 5 years. Such period may be extended

				for 1 or more additional periods not exceeding 5 years if—

							(A)the operations of

				such center have been reviewed by an appropriate technical and scientific peer

				review group established by the Director; and

							(B)such group has

				recommended to the Director that such period should be extended.

							(c)Data system;

				clearinghouse

						(1)Data

				systemThe Director of the Institute shall establish a data

				system for the collection, storage, analysis, retrieval, and dissemination of

				data derived from patient populations with pulmonary hypertension, including,

				where possible, data involving general populations for the purpose of

				identifying individuals at risk of developing such condition.

						(2)ClearinghouseThe

				Director of the Institute shall establish an information clearinghouse to

				facilitate and enhance, through the effective dissemination of information,

				knowledge and understanding of pulmonary hypertension by health professionals,

				patients, industry, and the public.

						(d)Public

				inputIn carrying out subsection (a), the Director of the

				Institute shall provide for means through which the public can obtain

				information on the existing and planned programs and activities of the National

				Institutes of Health with respect to primary hypertension and through which the

				Director can receive comments from the public regarding such programs and

				activities.

					(e)ReportsThe

				Director of the Institute shall prepare biennial reports on the activities

				conducted and supported under this section, and shall include such reports in

				the biennial reports prepared by the Director under section 407.

					(f)Authorization of

				appropriationsFor the

				purpose of carrying out this section, there is authorized to be appropriated

				$50,000,000 for each of the fiscal years 2006 through

				2010.

					.

		

